DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the starting position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sytema (US 2016018065) further in view of Escobar (US 2005/0055988).

Regarding claim 1, Sytema teaches a cyclic packaging system (Fig. 4A item 61) for packaging products in folded boxes, each folded box being formed from a folded box blank and being intended for receiving a product group that is formed by a single product or a plurality of products grouped in a predetermined configuration, the cyclic packaging system comprising: 
- a supply device (Fig. 4A item 69A) for supplying the product groups in a main flow direction of the packaging system, 
- a store for providing a plurality of folded box blanks (Fig. 4A item 75, [0144] teaches the different types of stores including a stack of blanks),
- a packing device (Fig. 4A items 80, 81, 82, 83, 86) for packaging the product groups in associated folded boxes, the packing device being arranged on a side of the supply device facing the store, 
- a blank transfer device (Fig. 4A item 76) for arranging at least one folded box blank taken from the store in an associated starting position of the packing device, 
- a product transfer device for transferring at least one product group from the supply device to the packing device (Fig. 4A item 69B), 
- a discharge device for discharging the product groups packaged in folded boxes out of the cyclic packaging system (Fig. 4A item 84), and 
wherein the product transfer device is designed and intended to push the product group onto a substantially flat and non-erected folded box blank (Examiner notes this is functional language. The prior art is capable of completing the claimed functional language as the product transfer device is a conveyer that completes the claimed function of pushing), and that the packing device is designed (Fig. 4A-4H show this function).
Sytema is silent regarding an additional packing device for packing product groups in folded boxes, the additional packing device being arranged on a side of the supply device facing away from the packing device, and the product transfer device is configured to also load the additional packing device with product groups, 
wherein the additional packing device is designed and intended to fold the substantially flat and non-erected folded box blank around the product group to form an erected and open box.
 	However, Escobar teaches a packaging system layout (Fig. 4) in which two packaging devices (Fig. 4 items 211 212) receive products from a single supply source or supply device (Fig. 4 item 201) and arranged in a way such that the additional packing device being arranged on a side of the supply device (Fig. 4 item 201). The additional packing device being arranged on a side of the supply device facing away from the packing device (Fig. 4 item 212 can be considered the location of the additional packing device), and the product transfer device is configured to also load the additional packing device with product groups (The product transfer device including the conveying means 108 and 109 which supplies the packing devices with the products). The advantage of the layout of Escobar is to allow for a flexible system to specialize package types, preferences and special text ([0002-0007]) – in other words, applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result. Therefore, it would have been obvious to somebody with ordinary skill in the art to apply the known techniques of the system layout of Escobar to the packaging system of Sytema to create a system for packaging product. The packaging system of Sytema being the packaging means of Escobar in the application of the system layout of Escobar.

Regarding claim 3, Sytema in view of Escobar teaches a cyclic packaging system for packaging products in folded boxes, each folded box being formed from a folded box blank and being intended for receiving a product group that is formed by a single product or a plurality of products grouped in a 
a supply device (Fig. 4A item 69A) for supplying the product groups in a main flow direction of the packaging system, 
- a store for providing a plurality of folded box blanks (Fig. 4A item 75, [0144] teaches the different types of stores including a stack of blanks),
- a packing device (Fig. 4A items 80, 81, 82, 83, 86) for packaging the product groups in associated folded boxes, the packing device being arranged on a side of the supply device facing the store, 
- a blank transfer device (Fig. 4A item 76) for arranging at least one folded box blank taken from the store in an associated starting position of the packing device, 
- a product transfer device for transferring at least one product group from the supply device to the packing device (Fig. 4A item 69B), 
- a discharge device for discharging the product groups packaged in folded boxes out of the cyclic packaging system (Fig. 4A item 84), and 
wherein the stores of the two packaging units are arranged on a same side of the cyclic packaging system and are arranged one behind the other when viewed in a main flow direction of the cyclic packaging system. (With the systems of Sytema being the packaging means 211 and 212 of the system layout of Escobar, the stores are in the claimed layout when considering the main flow direction as indicated in the annotated figure below. This direction can be considered the main flow direction as it follows the output of the packaged products.)

    PNG
    media_image1.png
    367
    812
    media_image1.png
    Greyscale


Regarding claim 4 which depends on claim 1, Sytema in view of Escobar teaches the cyclic packaging system according to claim 1, wherein the starting position of the packing device and a starting position of the additional packing device are arranged with the starting position of one of the packing device and the additional packing device behind the starting position of the other of the packing device and the additional packing device in the main flow direction. (See above annotated figure and explanation of the direction and layout)

Regarding claim 5 which depends on claim 1, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 1, wherein the additional packing device is associated with an additional discharge device separate from the discharge device (In view of Sytema in view of Escobar each packing device has its own discharge device).

Regarding claim 6 which depends on claim 4, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 4, wherein the packing device or the additional packing device has an intermediate position (The intermediate position being any of the positions shown in Fig. 4B-4G of Sytema).



Regarding claim 9 which depends on claim 1, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 1, wherein the supply device comprises a waiting position upstream of a transfer position in the main flow direction, in which waiting position a second product group supplied, together with a first product group, towards the transfer position can be positioned while the first product group is being transferred out of the transfer position to the packing device by the product transfer device. (Examiner notes this claim is a functional limitation which the structure of the prior art is capable of completing. This limitation requires that a second product group can be supplied in a waiting position. There also being a transfer position downstream the waiting position in the main flow direction. Because the system is a system of conveyor belts, the prior art teaches a system capable of adding the second product group in these claimed positions. The second product group can be simply added to the first product group at any point prior to delivery to the product transfer device)

Regarding claim 10 which depends on claim 4, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 4, wherein the additional packing device is associated with an additional discharge device separate from the discharge device. (In view of Sytema in view of Escobar each packing device has its own discharge device).

Regarding claim 11 which depends on claim 10, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 10, wherein the packing device and the additional packing  The intermediate position being any of the positions shown in Fig. 4B-4G of Sytema).

Regarding claim 12 which depends on claim 4, Sytema further teaches the cyclic packaging system according to claim 4, wherein the product transfer device is configured to push the product group onto a substantially flat folded box blank (Sytema Fig. 4A the folded box blank is flat).

Regarding claim 13 which depends on claim 4, 
Sytema in view of Escobar teaches the claimed invention except for wherein each of the packing device and the additional packing device is associated with a plurality of stores, a plurality of blank transfer devices, and a plurality of product transfer devices.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the stores, blank transfer devices and product transfer devices, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 

Regarding claim 14 which depends on claim 4, Sytema in view of Escobar further teaches the cyclic packaging system according to claim 4, wherein the supply device comprises a waiting position upstream of a transfer position in the main flow direction, in which waiting position a second product group supplied, together with a first product group, towards the transfer position can be positioned while the first product group is being transferred out of the transfer position to the packing device by the product transfer device. (See discussion of claim 9)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sytema (US 2016018065) further in view of Escobar (US 2005/0055988) further in view of Monti (US 2008/0141632).

Regarding claim 2 which depends on claim 1, Sytema in view of Escobar further the cyclic packaging system according to claim 1, in that the blank transfer device is configured to also load the additional packing device with folded box blanks. (The blank transfer device can be considered both of items 76 which appear in Sytema in view of Escobar. As applicant specified in claim 10 that there is a separate discharge device for the discharge device for the packing device, this further limiting shows that the blank transfer device can be considered the entirety of both items 76.)
Sytema in view of Escobar is silent regarding wherein an additional store for providing folded box blanks for the additional packing device is arranged on a same side of supply device as the store for providing folded box blanks for the packing device
However, Monti teaches having two stores of folded box blanks arranged on one side of a packing device. The advantage of having multiple stores of blanks is to provide more blanks to the system- in other words, by combining prior art elements according to known methods to yield predictable results being able to fill more boxes by having more blanks. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the multiple stores of Monti to the system of Sytema in view of Escobar.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731